                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )     No.:    3:17-CR-82-TAV-DCP
                                               )
RANDALL KEITH BEANE and                        )
HEATHER ANN TUCCI-JARRAF,                      )
                                               )
              Defendants.                      )


             ORDER FOR INTERLOCUTORY SALE OF PROPERTY

       Before the Court is the Government’s motion for interlocutory sale of a 2017

Entegra Cornerstone 45B; 45 foot diesel motorhome, VIN# 4VZVU1E94HC082752; topaz

in color with eight wheels (hereinafter “Motorhome”) that has been named as subject to

forfeiture in this criminal case [Doc. 262].

       Rule 32.2(b)(7) provides as follows:

       At any time before entry of a final forfeiture order, the court, in accordance with
       Supplemental Rule G(7) of the Federal Rules of Civil Procedure, may order the
       interlocutory sale of property alleged to be forfeitable.

       Pursuant to Rule G(7)(b) of the Federal Rules of Civil Procedure, as incorporated

by Rule 32.2(b)(7) of the Federal Rules of Criminal Procedure, the court has the authority

to order the interlocutory sale of property subject to forfeiture if the court finds that the

property is perishable or at risk of deterioration; the expense of keeping the property is

excessive or is disproportionate to its fair market value; or the court “finds other good

cause.” Rule G(7)(b)(i). Here, the Government has represented that the property is subject
to forfeiture and is causing the Government to incur substantial storage costs, and is

depreciating in value as time passes.

       The Court finds that the Government’s desire to avoid storage costs and the risk of

depreciation in value constitute “good cause” for the interlocutory sale of the Motorhome

named in the Indictment.

       The Government has shown that as of the date of this Order the appraisal value of

the Motorhome is $443,090.00, the cost of storage for the Motorhome is $6,364.04 and the

appeal of defendant Randall Beane is unlikely to be resolved in the near future. If the

property subject to forfeiture is sold and converted to cash now, instead of at the conclusion

of the appeal, and the sales proceeds deposited in an interest-bearing account, the risks,

losses and costs that the Government would otherwise incur over the next several months

will be avoided, while the value of the property will be preserved, for the benefit of the

victim, USAA Federal Savings Bank, and the Defendant, should he prevail on appeal.

       For the reasons stated above, the Government’s Motion for Interlocutory Sale of

Property [Doc. 262] is GRANTED. Accordingly, it is HEREBY ORDERED, pursuant

to Rule 32.2(b)(7) of the Federal Rules of Criminal Procedure, and Rule G(7) of the Federal

Rules of Civil Procedure, that the United States may sell, the Motorhome listed in the

Indictment filed on July 18, 2017 by commercially feasible means.

       It is FURTHER ORDERED, that the net proceeds of the sale will be deposited

into an interest-bearing account maintained by the U.S. Marshals Service and substituted

as the property subject to forfeiture in this action pending a final judgment in this case. The

                                              2
net proceeds from the sale of the property will include all money realized from the sale of

the property, less the costs incurred by the United States, its agencies, or contractors in

connection with the maintenance, repair, marketing, and sale of the property.

       It is FURTHER ORDERED, that the Government may, in its sole discretion, reject

any offer to purchase any item of property subject to this Order where it determines that

the offer is being made by, or on behalf of, a person involved in the criminal activity alleged

as the basis for forfeiture.

       The Clerk of the Court shall send copies of this order to counsel for the parties.

       ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              3
